Citation Nr: 1024362	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-22 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1988 to February 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, TX.  The Veteran testified at a Board hearing at the RO 
in January 2009 before the undersigned Acting Veterans Law 
Judge.  A copy of the transcript of that hearing has been 
associated with the record on appeal.    


FINDING OF FACT

Sleep apnea manifested during the Veteran's active service.


CONCLUSION OF LAW

Sleep apnea was incurred during the Veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds no need to undertake any review of compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case as there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  The Board notes that an RO letter in March 2006 
informed the Veteran of the manner in which disability 
ratings and effective dates are assigned.  The RO will take 
such actions in the course of implementing this grant of 
service connection, and the Veteran may always file a timely 
notice of disagreement if he wishes to appeal from those 
downstream determinations. 

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At the time of his May 1987 enlistment examination, the 
Veteran weighed 185 pounds.  As seen on a June 1988 report of 
medical examination, the Veteran weighed 208 pounds.  On a 
July 1993 report of medical history, the Veteran marked no 
when asked have you ever had or have you now frequent trouble 
sleeping.  A July 1993 report of medical examination noted 
the Veteran's weight as 210 pounds.  On a January 1997 
separation report of medical history, the Veteran again 
marked no when asked have you ever had or have you now 
frequent trouble sleeping.  A January 1997 separation report 
of medical examination showed the Veteran's weight at 240 
pounds.  

At a May 2005 neurology consult, the Veteran noted that he 
snores very loudly at night.  His wife also described apneas.  
The Veteran did not at that time indicate daytime 
hypersomnia.  In June 2005, the Veteran reported excessive 
daytime sleepiness and fatigue as well as significant snoring 
and waking up confused.  His wife reported periods without 
breathing.  The Veteran's snoring was severe enough for the 
Veteran's wife to sleep in a different room.  His weight was 
300 pounds at the time of the evaluation.  The examiner noted 
a medical history and performed a physical examination.  He 
stated that clinical findings and physical examination 
strongly suggest sleep disordered breathing, i.e. obstructive 
sleep apnea.  In August 2005, the Veteran presented the 
results of his June 2006 private sleep study.  The Veteran 
was placed on a CPAP machine with good results.    

The Veteran was afforded a VA examination in October 2006.  
The Veteran reported that his bed partners and boat mates 
complained of his loud snoring and that they heard him stop 
breathing while on submarines in 1993.  He also reported that 
he would fall asleep on duty, but was not disciplined.  He 
noted daytime fatigue and hypersomnolence.  The examiner 
performed a physical examination on the Veteran.  He cited 
the Veteran's June 2005 sleep study, suggesting severe 
obstructive sleep apnea.  The examiner also diagnosed 
obstructive sleep apnea.  He opined that it is highly 
unlikely that the Veteran's service-connected sinus 
disability is the sole reason for his obstructive sleep 
apnea.  Although nasal congestion may contribute slightly to 
feeling the trouble with breathing while asleep, many 
Veterans have severe sinus troubles but no problems with 
obstructive sleep apnea at all.  The examiner then opined 
that it is highly likely that the Veteran's obstructive sleep 
apnea is related to his weight gain since he entered service.  
The examiner noted that the Veteran was 220 pounds upon 
entrance into service, 240 pounds upon separation from 
service, and 300 pounds at the time of the sleep study.  The 
examiner noted the lack of records suggesting that the 
Veteran had sleep apnea while he was in the service.  He went 
on to opine that it is as likely as not that the Veteran may 
have had some obstructive sleep apnea while in service if he 
was having trouble with snoring and supposedly with witnessed 
apneas.  The examiner suggested the Veteran find some 
information from individuals stating that he definitely had a 
snoring problem and witnessed apneas while in the military.  

In his January 2009 hearing, the Veteran reported loud 
snoring in 1993 or 1994.  He reported that his wife often 
slept in another room to avoid the noise.  He also noted that 
on his second submarine, the men that slept in the cubicle 
with him requested that he let them get to sleep first 
because his snoring and the cessation of breathing would keep 
them awake.  The Veteran reported that he did not seek 
treatment in service because he was unaware that there even 
was any type of treatment available or that stopping 
breathing during sleep was a health problem.  

In January 2009, the Veteran's wife, who works as a nurse, 
submitted a statement in support of his claim.  She noted 
that the Veteran began snoring very loudly at night a few 
years after 1992.  She noticed that he would stop breathing 
start breathing with a gasp followed by a "sort of funny 
snore."  She also noted several occasions where the 
servicemen from his submarine would ask her how she could 
sleep with the Veteran due to his snoring and the noises he 
makes during his sleep.  

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  The Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  
The medical records fail to indicate complaints of snoring, 
sleep apnea, or daytime somnolence during service; however, 
the Veteran testified during the January 2009 hearing that he 
did not complain during service because he did not realize it 
was a serious medical problem or that any treatment for 
snoring was available.  The Board acknowledges that the 
Veteran and his wife are certainly competent to testify as to 
symptoms such as daytime somnolence and complaints of 
snoring, which are non-medical in nature.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature).  Additionally, 
the Board notes that the Veteran's wife has medical training 
as a nurse.  In her January 2009 statement, she described the 
apneas observed during the Veteran's period in service.  
Therefore, the Board finds the lay evidence of snoring and 
apneas during service to be credible.

The October 2006 VA examination appears to support the 
Veteran's contention that his sleep apnea began during 
service.  The examiner opined that it is highly likely that 
the Veteran's obstructive sleep apnea is related to his 
weight gain since he entered service.  The examiner 
incorrectly reported the Veteran's entrance weight as 220 
pounds, showing a 20 pound weight gain during service.  The 
Veteran's May 1987 enlistment examination actually reported 
the Veteran's entrance weight as 185 pounds.  Therefore, the 
Veteran gained 55 pounds during service.  The Board 
acknowledges that the Veteran's weight reached 300 pounds by 
the time of the June 2005 sleep study, showing that the 
Veteran gained an almost equal amount of weight during and 
after service.  As the examiner opined that the Veteran's 
sleep apnea is likely related to weight gain but did not 
specify whether the weight gain was during or post-service, 
the Board finds it equally as likely to have begun during 
service as after service.  

Additionally, the examiner noted the lack of records 
suggesting that the Veteran had sleep apnea while he was in 
the service.  He went on to opine that it is as likely as not 
that the Veteran may have had some obstructive sleep apnea 
while in service if he was having trouble with snoring and 
supposedly with witnessed apneas.  As stated above, the 
Veteran and his wife are competent to testify regarding his 
trouble snoring and his witnessed apneas.  As the record 
contains competent evidence of these events, the examiner's 
opinion supports the statement that it is as likely as not 
that the Veteran had some obstructive sleep apnea while in 
service.  

The Board acknowledges that all doubt is to be resolved in 
the Veteran's favor.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The October 
2006 VA examination is not definitive in relating the 
veteran's sleep apnea to service.  However, when considering 
the totality of the evidence, including the Veteran's 
observed apneas during service, his weight gain during 
service, and the October 2006 VA examination findings, the 
Board finds that the Veteran's sleep apnea began during 
service.  Therefore, service connection for sleep apnea is 
granted.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


